ON MOTION TO RECALL MANDATE AND GRANT APPELLEE’S PETITION FOR REHEARING
PER CURIAM.
Subsequent to the filing of the opinion and the issuance of the mandates, this case was overruled by our court in Roberts v. State, Fla.App.2d, 1975, 320 So.2d 832. In the meantime, the state had filed a petition for certiorari in the Supreme Court of Florida. Upon the issuance of our opinion in Roberts, the state filed a motion to recall our mandate and grant its petition for rehearing. The motion was denied, subject to reconsideration if the Supreme Court relinquished jurisdiction to this court. The Supreme Court has now entered an order temporarily relinquishing jurisdiction to this court. In view of our holding in Roberts, our opinion in the instant case is. hereby withdrawn, 316 So.2d 69, all three judgments entered below are affirmed, and the mandate in Case No. 74-412 shall be amended accordingly.
McNULTY, C. J., and BOARDMAN and GRIMES, JJ., concur.